Title: From George Washington to Rochambeau, 13 October 1789
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de

 
          
            Dear General,
            New York, October 13th 1789
          
          I have been honored with the receipt of your letters of the 31st of January and 17th of February last—and I should have had the pleasure to address you sooner, but a tedious indisposition, and very numerous avocations, since my recovery, have so entirely engaged my time as to leave me but very little, or no leisure for the agreeable duties of friendship.
          I embrace the obliging offer of His Excellency the Count de Moustier (who favors my letter with his care) to renew an intercourse which will ever give me pleasure—and to enhance your satisfaction by telling you that the political affairs of the United States are in so pleasing a train as to promise respectability to their government, and happiness to our citizens—The opposition offered to the reform of our federal constitution has in a great measure subsided, and there is every reason to predict political harmony and individual happiness to the States and citizens of confederated America.
          The Revolution, announced by the intelligence from France, must be interesting to the nations of the world in general, and is certainly of the greatest importance to the country in which it has happened—I am persuaded I express the sentiments of my fellow-citizens, when I offer an earnest prayer that it may terminate in the permanent honor and happiness of your government and people. with sentiments of respectful affection and esteem I am, Dear General, Your most obedient Servant
          
            G. Washington
          
        